 





Exhibit 10.26



 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into as of this
__28__day of March, 2017, by and between Cipherloc Corporation, a Texas
corporation, located at 825 Main Street, Suite 100, Buda, TX 78610 (the
“Company”) and Susan Hufnagel, located at 3504 Venezia View, Leander TX 78641
(the “Consultant”) (individually, a “Party”; collectively, the “Parties”).

 

RECITALS

 

WHEREAS, Consultant has accounting and financial reporting experience; and

 

WHEREAS, the Company wishes to engage the services of Consultant to assist the
Company in its financial reports.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto hereby agree as follows:

 

1.       Consulting Services.

 

Consultant agrees assist the Company in reviewing and preparing its financial
statements for the period ended March 31, 2017 through March 31, 2018, that are
required to be filed with the Securities and Exchange Commission (“SEC”) (the
“Consulting Services”). Consultant hereby agrees to perform the Consulting
Services in a workmanlike manner.

 

2.       Term of Agreement.

 

This Agreement shall be in full force and effect commencing upon the date
hereof. This Agreement shall terminate upon the Consultant’s full completion of
the Consulting Services. Either Party hereto shall have the right to terminate
this Agreement without notice in the event of the death, bankruptcy, insolvency,
or assignment for the benefit of creditors of the other Party. Consultant shall
have the right to terminate this Agreement if Company fails to comply with the
terms of this Agreement, including without limitation its responsibilities for
compensation as set forth in this Agreement, and such failure continues
unremedied for a period of 30 days after written notice to the Company by
Consultant. The Company shall have the right to terminate this Agreement upon
delivery to Consultant of notice setting forth with specificity facts comprising
a material breach of this Agreement by Consultant if such breach shall remain
uncured for more than 30 days.

 

3.       Time Devoted By Consultant.

 

It is anticipated that the Consultant shall spend as much time as deemed
necessary by the Consultant in order to perform the obligations of Consultant
hereunder. The Company understands that this amount of time may vary and that
the Consultant may perform Consulting Services for other companies.

 

 1 

 

 

4.       Place Where Consulting Services Will Be Performed.

 

The Consultant will perform Consulting Services in accordance with this
Agreement at Consultant’s offices and the Company’s offices as required. In
addition, the Consultant will perform Consulting Services on the telephone and
at such other place(s) as necessary to perform these Consulting Services in
accordance with this Agreement.

 

5.       Compensation to Consultant.

 

As compensation for the Consulting Services, and subject to the terms and
conditions of this Agreement, Company will remit to Consultant payment on an
hourly rate of $75.00 dollars. Consultant shall deliver a monthly statement
clearly indicating hours worked during the preceding month. The amount indicated
on the statement shall be due within 10 days of receipt by the Company.

 

6.       Independent Contractor.

 

Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of her duties under this Agreement.
Nothing contained in this Agreement shall be construed to imply that Consultant,
or any employee, agent or other authorized representative of Consultant, is a
partner, joint enture, agent, officer or employee of Company unless such status
shall be agreed upon and set forth in a writing signed by the parties.

 

7.       Confidential Information.

 

The Consultant acknowledges that she will have access to proprietary information
regarding the business operations of the Company and the Consultant agrees to
keep all such information secret and confidential and not to use or disclose any
such information to any individual or organization without the Company’s prior
written consent. Further, Consultant acknowledges that she may have access to
proprietary information regarding the business operations of certain clients of
the Company and agrees to keep all such information secret and confidential and
not to use or disclose any such information to any individual or organization
without the Company’s prior written consent.

 

8.       Indemnification.

 

Each Party (the “Indemnifying Party”) agrees to indemnify, defend, and hold
harmless the other Party (the “Indemnified Party”) from and against any and all
claims, damages, and liabilities, including any and all expense and costs, legal
or otherwise, caused by the negligent act or omission of the Indemnifying Party,
its subcontractors, agents, or employees, incurred by the Indemnified Party in
the investigation and defense of any claim, demand, or action arising out of the
work performed under this Agreement; including breach of the Indemnifying Party
of this Agreement. The Indemnifying Party shall not be liable for any claims,
damages, or liabilities caused by the sole negligence of the Indemnified Party,
its subcontractors, agents, or employees.

 

 2 

 

 

The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply, and shall give them a
reasonable opportunity to settle or defend the same at their own expense and
with counsel of their own selection, provided that the Indemnified Party shall
at all times also have the right to fully participate in the defense. If the
Indemnifying Party, within a reasonable time after this notice, fails to take
appropriate steps to settle or defend the claim, demand, or the matter, the
Indemnified Party shall, upon written notice, have the right, but not the
obligation, to undertake such settlement or defense and to compromise or settle
the claim, demand, or other matter on behalf, for the account, and at the risk,
of the Indemnifying Party.

 

The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns, and heirs of the
Parties.

 

9.       Miscellaneous.

 

(A)       The Parties submit to the jurisdiction of the Courts of the County of
Travis, State of Texas or, if there be subject matter jurisdiction, a Federal
Court empaneled in the State of Texas for the resolution of all legal disputes
arising under the terms of this Agreement. This provision shall survive the
termination of this Agreement. 

 

(B)       If either Party to this Agreement brings an action on this Agreement,
the prevailing Party shall be entitled to reasonable expenses therefore,
including, but not limited to, attorneys’ fees and expenses and court costs.

 

(C) This Agreement shall inure to the benefit of the Parties hereto, their
administrators and successors in interest. This Agreement shall not be
assignable by either Party hereto without the prior written consent of the
other.

 

(D)       This Agreement contains the entire understanding of the Parties and
supersedes all prior agreements between them.

 

(E)       This Agreement shall be constructed and interpreted in accordance with
and governed by the laws of the State of Texas.

 

(F)        No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by the Parties. No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
Party making the waiver.

 

(G)        If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable. This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 

(H)        The above recitals are incorporated into this Agreement by this
reference.

 

(SIGNATURE PAGE IMMEDIATELY FOLLOWS)

 

 3 

 

 

IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.

 

COMPANY:   CONSULTANT:       CIPHERLOC CORPORATION   SUSAN HUFNAGEL a Texas
corporation           /s/ Michael De La Garza   /s/ Susan Hufnagel By: Michael
De La Garza   By: Susan Hufnagel Its: President/CEO    

  



 4 

 

 